Per Curiam. On October 3, 2005, the Masters filed their reports in this matter with the Supreme Court Clerk as directed by our per curiam order of August 3, 2005.1 See Lake View Sch. Dist. No. 25 v. Huckabee, 363 Ark. 198, 211 S.W.3d 543 (2005) (per curiam). Pursuant to Ark. R. Civ. P. 53(e)(2) (2005), within twenty days after being served with notice of the filing of the report, any party may serve written objections to the report upon the other parties. The rule further provides that application to the court for action upon the report and objections shall be by motion and upon notice as prescribed in Ark. R. Civ. P. 6(c). Accordingly, should the parties wish to do so, they may file written objections in accordance with our Rules of Civil Procedure within the twenty-day time frame. This court will then take the matter under advisement, either on motion by the parties or on our own motion. Imber, J., not participating. Special Justice Carol Dalby joins.   Our original per curiam order directed the Masters to file their report on September 1, 2005. See Lake View Sch. Dist. No. 25 v. Huckabee, 362 Ark. 520, 210 S.W.3d 28 (2005) (per curiam). We then granted the Masters’ request for an extension on August 3, 2005. See Lake View Sch. Dist. No. 25 v. Huckabee, 363 Ark. 198, 211 S.W.3d 543 (2005) (per curiam). That per curiam order directed the report to be filed on October 1, 2005, which was a Saturday. Thus, pursuant to Ark. R. Civ. P. 6(a), the Masters had until October 3,2005, a Monday, in which to file their report.